Case 2:21-cv-00004-AM Document 1 Filed 02/12/21 Page 1 of 6   FILED
                                                        February 12, 2021
                                                       CLERK, U.S. DISTRICT COURT
                                                       WESTERN DISTRICT OF TEXAS

                                                                      LS
                                                    BY: ________________________________
                                                                            DEPUTY




                                             2:21-CV-0004-AM-CW
Case 2:21-cv-00004-AM Document 1 Filed 02/12/21 Page 2 of 6
Case 2:21-cv-00004-AM Document 1 Filed 02/12/21 Page 3 of 6
Case 2:21-cv-00004-AM Document 1 Filed 02/12/21 Page 4 of 6
Case 2:21-cv-00004-AM Document 1 Filed 02/12/21 Page 5 of 6
Case 2:21-cv-00004-AM Document 1 Filed 02/12/21 Page 6 of 6
